1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al 2015/0091220 in view of Japanese Patent 51-119,760 essentially for reasons of record noting the following.
Applicant has amended claim 1 to recite that the film is curved “into a substantially semispherical shape film” and that is exactly the shape of the film being formed in both applied references.  Hence, it is submitted that the instant amendment does not assist in patentably defining over the references.  
2.Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al 2015/0091220 in view of Japanese Patent 51-119,760 and Crandon 3,051,054 for reasons of record.  
3.Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive. Applicant suggests that the instant radius of curvature is “uniquely” determined using Laplace’s Law and that the applied references do not teach this.  However. JP -760 teaches forming the film in a substantially semispherical shape (see 10a in  Fig. 1) using pneumatic pressure—see the translation of the Detailed Description, Example I—and the pneumatic pressure is in fact a difference of pressure between the two spaces above and below the film.  It should also be noted that the preliminary shaping taught in Kawaguchi et al also performs the same function and forms a semispherical shape film.  Disclosures of Laplace’s Law are not required in the references to meet the instant claims since—1) the claims are not necessarily restricted to shaping using such law; and 2) it would appear that any shaping in the applied references would have inherently been performed under such a law, since the law would universally govern the shaping whether it is explicitly mentioned in the references or not.  It is respectfully submitted that the instant claims simply do not define a process that patentably defines over that of the prior art. 
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742